130 Nev., Advance Opinion 59
                             IN THE SUPREME COURT OF THE STATE OF NEVADA

                     IMPERIAL CREDIT CORPORATION                            No. 65737
                     DBA A.I. CREDIT CORPORATION, A
                     NEW HAMPSHIRE CORPORATION;
                     AND THOMAS VAIL,
                     Petitioners,
                                                                                   FILED
                     vs.                                                           AUG 07 2014
                     THE EIGHTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,                           CLEMFE     LI4IFLAIVE"
                                                                             BY
                     IN AND FOR THE COUNTY OF                                     CHIEF EFEPOITY CLERK
                     CLARK; AND THE HONORABLE
                     JESSIE ELIZABETH WALSH,
                     DISTRICT JUDGE,
                     Respondents,
                     and
                     LEERAD, LP; VIRGINIA BELT; AND
                     PATRICIA MCGILL,
                     Real Parties in Interest.

                                 Original petition for a writ of mandamus challenging a district
                     court order denying a motion to associate out-of-state counsel.
                                 Petition granted.

                     Snell & Wilmer, LLP, and Kelly H. Dove and Leon F. Mead, II, Las Vegas,
                     for Petitioners.

                     Rainey Legal Group, PLLC, and Patrick C. McDonnell and Charles C.
                     Rainey, Las Vegas,
                     for Real Parties in Interest.


                     BEFORE HARDESTY, DOUGLAS and CHERRY, JJ.

                                                      OPINION
                     PER CURIAM:
                                 Following the departure of their attorney from the law firm
                     representing them, petitioners sought to associate out-of-state counsel in
SUPREME COURT
        OF
     NEVADA


(0) 1947A    rteto
                                                                                           14 - 2_66-±3
                the underlying action. Although these attorneys met all of SCR 42's
                requirements for admission to practice, the district court denied the
                motion to associate, out of concern that granting the request would delay
                the imminent start of trial and because petitioners failed to show that out-
                of-state counsel were better able to handle the case than their local
                counsel. The question we must determine is whether a district court may
                deny a motion to associate out-of-state counsel who satisfy all of SCR 42's
                requirements. We conclude that such motions should generally be granted
                as a matter of course and that, in resolving such a request, the district
                court should typically limit its analysis to the requirements for admission
                set forth in SCR 42.
                            In the instant petition, we hold that the possibility of delay did
                not provide a valid basis for denying the association request, as petitioners
                repeatedly stated that they did not wish to delay trial and the district
                court itself can control whether a delay occurs through its resolution of
                any requests to continue the trial. Further, any reliance by the district
                court on petitioners' purported failure to prove that out-of-state counsel
                was more capable of handling their case was improper, as SCR 42 contains
                no such requirement. The denial of the motion to associate was therefore
                an arbitrary and capricious exercise of the district court's discretion, and
                extraordinary relief was warranted to compel the district court to reverse
                this determination.
                                 FACTS AND PROCEDURAL HISTORY
                            Petitioners Imperial Credit Corporation, d.b.a. A.I. Credit
                Corporation, and Thomas Vail (collectively, Imperial Credit) were initially
                represented by Andras Babero of the law firm Black & Lobello in the



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  defense of a lawsuit filed by real parties in interest Leerad LP, Virginia
                  Belt, and Patricia McGill (collectively, Leerad). Several months before
                  trial was scheduled to commence, Babero resigned his employment with
                  Black & Lobello and a newly hired attorney at the firm was assigned to
                  Imperial Credit's case. Concerned that new counsel was not sufficiently
                  familiar with its insurance premium financing business to adequately
                  represent it, Imperial Credit retained out-of-state attorneys Cynthia G.
                  Burnside and A. Andre Hendrick, both of whom had previously handled
                  similar cases for the company. After Burnside and Hendrick complied
                  with SCR 42(3)-(4)'s procedural requirements for out-of-state attorneys
                  seeking admission to practice in Nevada courts, the company's local
                  counsel filed in the district court a motion to associate Burnside and
                  Hendrick. See SCR 42(3)(c).
                                 Without conducting a hearing on the motion, the district court
                  summarily denied it citing only SCR 42(6), which places the decision to
                  grant or deny a motion to associate within the district court's discretion.
                  Imperial Credit subsequently sought reconsideration of that decision,
                  which was also denied, and this emergency writ petition followed.
                                 As directed, both respondent the Honorable Jessie Walsh,
                  District Judge, and real party in interest Leerad have filed answers to the
                  petition, and Imperial Credit has filed a reply. Because of the need for
                  expedited resolution of the writ petition in advance of the impending June
                  16, 2014, trial date, this court granted extraordinary relief through an
                  unpublished order with the caveat that an opinion would follow as the
                  petition raised important issues in need of clarification. We now explain
                  our holding.



SUPREME COURT
      OF
    NEVADA
                                                         3
(0) 1947A agr4o
                                                   DISCUSSION
                  Standard of review
                               A writ of mandamus is available to control a district court's
                  arbitrary or capricious exercise of its discretion. Intl Game Tech., Inc. v.
                  Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008);
                  NRS 34.160. While the consideration of a writ petition is within this
                  court's sole discretion, Smith v. Eighth Judicial Dist. Court, 107 Nev. 674,
                  677, 818 P.2d 849, 851 (1991), this court may address the merits of a
                  petition that presents important issues in need of clarification.     Mineral
                  Cnty. v. State, Dep't of Conservation & Natural Res., 117 Nev. 235, 243, 20
P.3d 800, 805 (2001). Because the propriety of a district court's denial of a
                  motion to associate out-of-state counsel who satisfies all of SCR 42's
                  admission requirements constitutes an important legal issue requiring
                  clarification, and because Imperial Credit has no plain, speedy, and
                  adequate remedy at law, we exercise our discretion to consider the merits
                  of this petition. NRS 34.170; Mineral Cnty., 117 Nev. at 243, 20 P.3d at
                  805.
                  The practice of attorneys not admitted in Nevada
                               In challenging the denial of its motion to associate out-of-state
                  counsel, Imperial Credit argues that the district court's decision was
                  improper because Burnside and Hendrick met all of the requirements for
                  pro hac vice admission set forth in SCR 42. In response, Judge Walsh
                  contends that Imperial Credit failed to demonstrate that Burnside and
                  Hendrick were better able to represent it than their local counsel. And
                  both Judge Walsh and Leerad assert that allowing Imperial Credit to
                  associate new counsel shortly before trial would delay trial to the prejudice
                  of Leerad, and thus, denying the motion to associate was a proper exercise
                  of the district court's discretion.
SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    eo
                              SCR 42 authorizes an attorney licensed to practice law in
                 another state, but not currently admitted to practice law in Nevada, to
                 apply for a limited admission to practice in a particular action or
                 proceeding pending in Nevada state courts. The admission of out-of-state
                 counsel to practice in a state's courts under these circumstances is
                 routinely referred to as pro hac vice admission.       See Belue v. Leventhal,
                 640 F.3d 567, 569 (4th Cir. 2011) (defining pro hac vice admission as a
                 temporary admission "Tor the purpose of conducting a particular case'"
                 (quoting Black's Law Dictionary 1331 (9th ed. 2009))). In Nevada, an
                 attorney seeking pro hac vice admission must file a verified application
                 with the State Bar of Nevada and provide, among other things, certificates
                 of good standing from the states where the applicant attorney has been
                 admitted, information regarding the attorney's disciplinary history, and
                 whether the attorney has previously applied for pro hac vice admission in
                 Nevada within the last three years. SCR 42(3)-(4). If the State Bar grants
                 the application, then local counsel may file a motion to associate the
                 attorney in the district court. SCR 42(3)(c).
                              The resolution of a motion to associate out-of-state counsel
                 rests within the district court's discretion. SCR 42(6). But this court has
                 also recognized the importance of allowing parties to be represented by the
                 counsel of their choice. See Nev. Yellow Cab Corp. v. Eighth Judicial Dist.
                 Court, 123 Nev. 44, 53, 152 P.3d 737, 743 (2007) (holding that a party's
                 interest in being represented by counsel of its choice must be considered
                 before disqualifying a party's attorney); Millen v. Eighth Judicial Dist.
                 Court, 122 Nev. 1245, 1257, 148 P.3d 694, 702 (2006) (holding that when a
                 party's right to counsel of its choice conflicts with a judge's duty to sit, the
                 party's right generally prevails). Thus, in light of the importance ascribed

SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    e
                 to a party's right to select the counsel of his or her choice, the issue
                 becomes whether the district court may properly deny a motion to
                 associate out-of-state counsel when the prospective applicant meets all of
                 the requirements for admission set forth in SCR 42.
                             We have not previously addressed the propriety of a district
                 court's denial of a motion to associate out-of-state counsel under these
                 circumstances, but other courts that have addressed this issue have
                 concluded that there is generally no good reason to deny a motion to
                 associate in the situation presented by this case. See THI Holdings, L.L.C.
                 v. Shattuck, 93 So. 3d 419 (Fla. Dist. Ct. App. 2012) (concluding that when
                 out-of-state counsel meet all of the requirements for pro hac vice
                 admission, the motion for admission should typically be granted); Tobacco
                 Superstore, Inc. v. Darrough, 207 S.W.3d 511, 517 (Ark. 2005)
                 (determining that, when the pro hac vice applicant meets all of the
                 requirements for admission, "there [is] simply no good reason" to deny the
                 request for admission). The Florida District Court of Appeal's decision in
                 this regard in THI Holdings is particularly persuasive.
                             In THI Holdings, the court addressed a trial court's reliance
                 on criteria not contained in Florida's rule governing pro hac vice admission
                 to deny a motion for admission brought by out-of-state counsel who met all
                 of the requirements for admission to practice in Florida courts. 93 So. 3d
                 at 424-25. The THI Holdings court began its analysis by noting that,
                 while the denial of such a motion rests within the district court's
                 discretion, the ruling should nonetheless be based on matters appearing in
                 the record before the court, such as information casting doubt upon the
                 applicant's admission to practice in other states or whether the applicant
                 is in good standing in the jurisdictions in which he or she has been

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A    e
                      admitted.   Id. at 423. Further, the court held that the discretionary
                      nature of such motions does not free the district court to deny the request
                      on any grounds that it sees fit, and thus, when out-of-state counsel
                      satisfies all of the requirements set forth in the rule governing pro hac vice
                      admission in Florida, the motion "should usually be granted on a pro
                      forma basis." Id. As a result, the THI Holdings court determined that the
                      failure of the subject attorney to meet criteria outside of the established
                      requirements for admission cannot constitute "legally permissible"
                      grounds for refusing to admit out-of-state counsel to practice.    Id. at 424.
                      Accordingly, the court concluded that because the out-of-state attorney
                      met all of the rule-based requirements for admission, extraordinary relief
                      was warranted to rectify the district court's denial of the motion to admit
                      counsel to practice. Id. at 424-25.
                                  Similar to the situation presented in         THI Holdings, in
                      Nevada, SCR 42(6) places the resolution of a motion to associate out-of-
                      state counsel within the district court's discretion. But the district court's
                      discretion in this regard is not unlimited. Instead, the district court's
                      "discretionary power is subject only to the test of reasonableness, [which]
                      requires a determination of whether there is logic and justification for the
                      result. The trial courts' discretionary power was never intended to be
                      exercised in accordance with whim or caprice of the judge nor in an
                      inconsistent manner!" THI Holdings, 93 So. 3d at 423 (quoting Canakaris
                      v. Canakaris, 382 So. 2d 1197, 1203 (Fla. 1980)). Stated another way,
                      such discretion is improperly exercised "when the judicial action is
                      arbitrary, fanciful, or unreasonable," or "where no reasonable [person]
                      would take the view adopted by the trial court!"      Id. at 422-23 (quoting
                      Canakaris, 382 So. 2d at 1203); see also Goodman v. Goodman, 68 Nev.

SUPREME COURT
        OF
     NEVADA
                                                            7
(0) 1947A    .4iP14
                     484, 487, 236 P.2d 305, 306 (1951) (noting, in examining the exercise of
                     judicial discretion, that a "court cannot act oppressively or arbitrarily
                     under pretence of exercising discretion. Such arbitrary or oppressive
                     action under color of exercising discretion is called abuse of discretion."
                     (internal citations omitted)).
                                  Under these circumstances, we adopt the position taken by the
                     THI Holdings court and conclude that, when prospective pro hac vice
                     counsel satisfies all of the requirements for admission under SCR 42, and
                     a proper motion to associate out-of-state counsel is filed in accordance with
                     that rule, the motion to associate should generally be granted as a matter
                     of course.   THI Holdings, 93 So. 3d at 423. And when considering a
                     motion to associate, the district court should generally limit its analysis to
                     the requirements for pro hac vice admission set forth in SCR 42, such that
                     the consideration of criteria outside those set forth in that rule may well
                     constitute an arbitrary and capricious exercise of the district court's
                     discretion. THI Holdings, 93 So. 3d at 422-23.
                                  Applying this rule to the motion to associate at issue here, our
                     examination of the district court's denial of Imperial Credit's motion to
                     associate Burnside and Hendrick necessarily begins with the fact that
                     these attorneys met all of SCR 42's admission requirements. Among other
                     things, both attorneys are in good standing with the state bars of the
                     jurisdictions in which they are admitted, they have had no disciplinary
                     actions taken against them, and they have not previously applied for pro
                     hac vice admission in this state. See generally SCR 42 (setting forth the
                     requirements and procedures for requesting and obtaining pro hac vice
                     admission); SCR 42(6)(a) (labeling more than five pro hac vice



SUPREME COURT
       OF
     NEVADA
                                                           8
(0) 1947A '.10491'
                appearances in three years as excessive, unless special circumstances
                exist).
                            Despite Burnside's and Hendrick's complete satisfaction of
                SCR 42's admission requirements, however, the district court nonetheless
                denied Imperial Credit's motion to associate these attorneys, apparently
                out of concern that granting the motion shortly before trial would delay
                the resolution of the underlying case. But as Imperial Credit points out, it
                has repeatedly asserted that it has no desire to delay the trial, and if
                Imperial Credit were to later seek to continue the trial based on its
                retention of new counsel, the district court itself has the power to prevent
                any delay of trial through the exercise of its discretion to deny any such
                request. See Bongiovi v. Sullivan, 122 Nev. 556, 570, 138 P.3d 433, 444
                (2006) (noting that the grant or denial of a trial continuance rests within
                the district court's discretion). As a result, the assertion that Imperial
                Credit's association of out-of-state counsel might delay trial cannot
                possibly provide a valid basis for denying the motion to associate.
                            Additionally, to the extent that Judge Walsh justified her
                denial of the motion to associate by asserting that Imperial Credit failed to
                demonstrate that out-of-state counsel was more capable of handling its
                case than local counsel, her reliance on this position was misplaced.
                Nothing in SCR 42 requires a party seeking to associate out-of-state
                counsel to demonstrate that prospective counsel is more capable of
                handling its case than local counsel. Thus, the reliance on this factor,
                which lies outside of SCR 42's requirements to deny the motion to
                associate constitutes an arbitrary and capricious exercise of the district
                court's discretion. THI Holdings, 93 So. 3d at 423.



SUPREME COURT
     OF
   NEVADA
                                                      9
(0) 1947A ore
                                                CONCLUSION
                              The district court's refusal to allow Imperial Credit to
                  associate pro hac vice counsel who met all of the requirements for
                  admission was an arbitrary and capricious exercise of discretion. We
                  therefore granted the petition. Accordingly, the clerk of this court issued a
                  writ of mandamus directing the district court to vacate its order denying
                  the motion to associate pro hac vice counsel and to instead enter an order
                  granting that motion.


                                                                                            , J.
                                                               Hardesty


                                                            cDoG621 (sic.?                   J.
                                                               Douglas



                                                               Cife-rry




SUPREME COURT
      OF                                               10
    NEVADA


(0). 1947A zera